 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD A. EVANS,                                  Case No. 1:19-cv-00818-LJO-BAM (PC)
12                       Plaintiff,                      ORDER DISREGARDING PLAINTIFF’S
                                                         LETTER
13            v.
                                                         (ECF No. 21)
14    S. SHERMAN, et al.,
15                       Defendants.
16

17          Plaintiff Richard A. Evans is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          On September 11, 2019, this action was dismissed without prejudice due to Plaintiff’s

20   failure to comply with the Court’s August 6, 2019 order and failure to pay the $400.00 filing fee

21   in full. (ECF No. 11.)

22          Currently before the Court is Plaintiff’s letter, filed on February 10, 2020. (ECF No. 21.)

23   In his letter, Plaintiff requests that the California First District Court of Appeal provide him with

24   the Clerk’s transcripts, the Reporter’s transcripts, and any case correspondence relating to Case

25   No. A151459. (Id.) The Court notes that Case No. A151459 is Plaintiff’s criminal appeal heard

26   by the First District Court of Appeal, not this Court.

27          Therefore, since Plaintiff’s letter is directed to a California appellate court, Plaintiff’s

28   letter, (ECF No. 21), is HEREBY DISREGARDED. Further, since this action was dismissed and
                                                         1
 1   closed on September 11, 2019, Plaintiff is advised that no orders will issue in response to future

 2   filings.

 3
     IT IS SO ORDERED.
 4

 5       Dated:    February 15, 2020                          /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
